McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. I agree with the statement of law set forth by the majority. I disagree, however, with the analysis of plaintiff’s argument.
Both parties concede there exist past practices which have risen to the level of an implied term, but they do not agree on what the past practices were. Carriers assert past practices allowed third parties to use leased tracks to repair their own cars. They argue that the dispute is over interpretation of this implied term and is thus a minor dispute.
Plaintiffs argue the past practice was for Carmen employed by the carriers to perform the maintenance and repairs. This concession that a past practice exists was considered by the district court to be an admission that the dispute concerned interpretation of a term in the contract. The district court, and now the majority, misinterpret plaintiff’s argument. Plaintiff’s assertion that a past practice is an implied term does not mean the term is necessarily the subject of the dispute but instead that a deviation from that implied term changes *1431Such a dispute is con-the agreement, sidered “major.’
If there was a deviation from any past practice which has risen to the level of an implied term, then the dispute is major, and the carriers are responsible for not maintaining the status quo of the agreement.
I would remand for the district court to determine whether the status quo was violated in this situation.